DETAILED ACTION
This action is pursuant to the claims filed on February 14, 2018. Claims 1-25 are pending. Claims 18-25 are withdrawn. A first action on the merits of claims 1-17 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on December 30, 2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mercanzini et al. (hereinafter ‘Mercanzini’, U.S. PGPub. No. 2012/0277834).
In regard to independent claims 1 and 11 and claims 2-4, 12-15, Mercanzini discloses a system for providing stimulation or recording signals from a target tissue (see Fig. 4 for a schematic of the cortical neuromodulation system 100), the system comprising: an electrode array (neuromodulation device 401M in exemplary embodiment as shown in Figs. 21A-21C) capable of providing stimulation or recording signals from a target tissue, the electrode array comprising: the electrode array comprising: a body portion (circular supportive backing layer 420M in Fig. 21A)  configured to contact  a surface of the target tissue; at least one tail portion extending from the body portion (cortical depth probe 430M) extending from the body portion, configured to be inserted within the target tissue ([0149]); at least one tissue surface contact disposed on the body portion of the electrode array (EEG electrode 441M as shown in Fig. 21B, [0158],[0161]); and at least one intratissue contact disposed on each of the at least one tail portion of the electrode array configured to provide stimulation or record signals from within the target tissue (microelectrode arrays 440M, [0161]); a controller or receiver/antenna
In regards to claim 5, Mercanzini further discloses at least one connection tab adjacent to the body portion (upper and lower housings 451M and 452M are disposed on the backing layer 420M which can be used to grasp and pull the entire array from the brain). 
In regards to claim 6, Mercanzini further discloses wherein at least one of the body portion and the at least one tail portion is structured to at least partially conform to the target tissue ([0115]-[0118]: the supportive backing layer may be formed from thin flexible polymers such as polyimide or parylene, polyurethane or polysiloxane (silicone) or semi-rigid materials which partially conforms to a target tissue when positioned on the human cortex).
In regard to claims 7 & 8, Mercanzini further discloses that the at least one of the body portion and the at least one tail portion comprises a support structure wherein the support structure is reversibly removable ([0017]: one or more rigid or semi-rigid supporting members can be attached during fabrication to provide a desired amount of rigidity; the fabrication process uses a series of additive and substractive process to provide the desired number of stack of supporting members). 
In regard to claims 9 & 10, Mercanzini further discloses the at least one tissue surface contact is positioned to face or face away from the target tissue (the electrode 441M faces the surface of the brain (first target tissue) while it faces away from the targeted subdural regions (second target tissues) adjacent to the probes 430M).
In regard to claims 16 & 17, Mercanzini discloses further discloses a plurality of electrode arrays, each of the electrode arrays being connectable to the controller or receiver, wherein each of the electrode arrays is inter-connectable ([0156], [0160]: several electrode array 401 may be implanted into the human brain as shown in exemplary Figs. 20A & 24 and may all be interconnectable to an external device).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.